Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION

                                         No. 04-20-00264-CR

                                      Montrail Thomas BUTLER,
                                               Appellant

                                                   v.

                                         The STATE of Texas,
                                               Appellee

                      From the 187th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2017CR6323
                            Honorable Stephanie R. Boyd, Judge Presiding

Opinion by:       Lori I. Valenzuela, Justice

Sitting:          Rebeca C. Martinez, Chief Justice
                  Irene Rios, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: December 1, 2021

AFFIRMED

           A jury convicted appellant, Montrail Thomas Butler, of one count of murder and one count

of aggravated assault with a deadly weapon. The trial court sentenced Butler to forty years’

confinement on each count, with the sentences to run concurrently.

           The court-appointed appellate attorney for Butler filed a motion to withdraw and a brief in

which she concludes this appeal is frivolous and without merit. The brief demonstrates a

professional and thorough evaluation of the record and meets the requirements of Anders v.

California, 87 S. Ct. 1396 (1967) and High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).
                                                                                       04-20-00264-CR


Counsel sent copies of the brief and motion to withdraw to Butler and informed him of his rights

in compliance with the requirements of Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014).

This court provided a copy of the appellate record to Butler and notified him of the deadline to file

a pro se brief. Butler did not file a pro se brief. See also Nichols v. State, 954 S.W.2d 83, 85-86

(Tex. App.—San Antonio 1997, no pet.) (per curiam); Bruns v. State, 924 S.W.2d 176, 177 n.1

(Tex. App.—San Antonio 1996, no pet.). We have thoroughly reviewed the record and counsel’s

brief. We find no arguable grounds for appeal exist and have decided the appeal is wholly

frivolous. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005). We therefore

grant the motion to withdraw filed by appointed counsel and affirm the trial court’s judgment. See

id.; Nichols, 954 S.W.2d at 86; Bruns, 924 S.W.2d at 177 n.1.

       No substitute counsel will be appointed. Should Butler wish to seek further review of this

case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for

discretionary review or must file a pro se petition for discretionary review. Any petition for

discretionary review must be filed within thirty days from the date of either this opinion or the last

timely motion for rehearing that is overruled by this court. See TEX. R. APP. P. 68.2. Any petition

for discretionary review must be filed in the Court of Criminal Appeals. See id. 68.3. Any petition

for discretionary review must comply with the requirements of Rule 68.4 of the Texas Rules of

Appellate Procedure. See id.

                                                  Lori I. Valenzuela, Justice

Do not publish




                                                 -2-